Citation Nr: 0217140	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  96-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 3, 1966, 
for a grant of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from June 1955 to May 
1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1995 by the Boston, 
Massachusetts, Regional Office of the Department of Veterans 
Affairs (VA).  

In December 1998, the Board remanded this case to the RO.  
At that time, the Board found that the issue on appeal is as 
stated on the first page of this decision.  The Board noted 
that consideration of the issue on appeal requires 
consideration of the veteran's contention that rating 
decisions in October 1960, April 1967, and June 1967 
involved clear and unmistakable error.  

On July 25, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities arose on December 8, 1959

2.  The date of receipt of the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities was November 23, 1966.

CONCLUSION OF LAW

Entitlement to an effective date earlier than March 3, 1966, 
for a grant of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is not warranted.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. § 3.105(a) (2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (1966).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In the 
instant case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which may be pertinent to his claim which the 
RO did not obtain and consider.  The RO notified the veteran 
of the requirements in law to establish entitlement to the 
benefit which the veteran is seeking. The Board notes that 
the evidence to be considered in this case is the evidence 
added to the veteran's claims file during the years 1959 to 
1967, and there is no dispute as to which items of evidence 
were associated with the veteran's claims file during those 
years.  The decision in this case will be determined by the 
application of law and regulations to the undisputed facts.  
The veteran and his representative have been afforded ample 
opportunity to argue their position on the legal issues in 
this case, including at the hearing before the undersigned 
Member of the Board in July 2002.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran 
if the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the veteran's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

On December 7, 1959, the veteran was admitted to a VA 
hospital for evaluation of a complaint of left flank pain 
for 2 days.  The working diagnosis was left ureteral 
calculus based on relatively typical colicky pain radiating 
to the groin, the presence of a large number of red cells in 
his urine, and the presence of a calcification in the course 
of the ureter in the left lower quadrant.  On the second 
hospital day, December 8, 1959, the veteran underwent an 
intravenous pyelogram (IVP), during which Hypaque was 
injected.  The veteran had an allergic reaction to the 
Hypaque.  A diagnosis was rendered of acute demyelinating 
encephalopathy secondary to acute allergic reaction.  The 
veteran remained hospitalized until June 1960, with 
significant neurological symptoms.  The discharge diagnoses 
were obstructive uropathy with renal calculi and hematuria 
and allergic encephalomyelitis, etiology probably Hypaque.

On December 9, 1959, a VA contact representative, acting as 
the veteran's next friend, filed on his behalf VA Form 21-
526, Veteran's Application for Compensation or Pension.  On 
that form, he stated that the claim was being made for renal 
colic.  On VA Form 119, Report of Contact, the VA contact 
representative stated that: the veteran had had a reaction 
to dye used in an IVP and was unable to answer questions; 
and, because of his condition, it was necessary to prepare 
and sign VA Form 21-526 as his next friend.

In August 1960, the veteran filed another VA Form 21-526, on 
which he stated that he was making a claim for kidney stones 
which began in December 1959.  Also in August 1960, a 
statement was received from the veteran's mother, in which 
she said, "[The veteran] is unable to work and something has 
to be done about his living without having to depend on me."

A rating decision in October 1960 denied entitlement to 
service connection for renal calculi.  In the rating 
decision, the RO noted that the veteran's service medical 
records were negative for any kidney pathology and stated 
that the disability was considered to have been of 
postservice origin.  In October 1960, the RO notified the 
veteran of the rating action.  The veteran did not appeal 
the rating decision of October 1960 to the Board.

At a VA examination in December 1960, it was noted that the 
veteran wrote his name with ataxia and that his speech was 
dysarthric.  Psychological testing revealed impairment of 
his functioning was primarily due to motor involvement.  A 
clinical psychologist thought that the veteran was 
rehababilitatable.  No further evaluation of his renal 
problem was made.

A rating decision in May 1961 confirmed the prior denial of 
service connection for renal calculi and allergic 
encephalomyelitis.

In April 1962, the VA Chief Attorney notified the RO that 
the veteran had filed a civil action against the United 
States.  The Chief Attorney inquired whether compensation or 
pension was being paid to the veteran or whether an award 
had been made to him under 38 U.S.C. § 351 as the result of 
his hospitalization at the VA Hospital, West Haven, 
Connecticut.

In April 1962, an RO rating board found that at that time no 
claim under 38 U.S.C. § 351 had been filed by the veteran or 
by anyone acting on his behalf.  The rating board found, 
specifically, that the claim made on the veteran's behalf by 
a VA contact representative on December 9, 1959, was not a 
claim under 38 U.S.C. § 351.  In May 1962, the RO's 
Adjudication Officer concurred that no claim had been made 
for disease or injury resulting from VA hospital treatment.

In August 1966, the veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension.  On that form, he 
stated that he may have been diagnosed in service with 
kidney stones although he did not receive treatment.  

In November 1966, the RO notified the veteran that, because 
he had not submitted any additional evidence with his 
supplemental claim, the claim was construed as one for 
pension and the claim for pension was denied on the basis 
that he had not had wartime service.

On November 23, 1966, the veteran submitted a statement in 
which he said that he was making a claim under 38 U.S.C. 
§ 351 for disabilities resulting from VA hospitalization.  
He stated that he had brain damage as a result of the 
hospitalization and was permanently incapacitated.

At a VA neuropsychiatric examination in January 1967, the 
diagnosis was organic brain disorder.  The examiner found 
that the veteran's organic brain disorder was severe and 
that his organic neurological findings had been present 
since a severe reaction to an IVP in December 1959 when he 
was in a comatose state for an extended period of time 
followed by organic neurological symptoms.

A rating decision in April 1967 granted entitlement to 
service connection for ilioureter pyelonephritis and 
assigned a disability evaluation of 30 percent from March 3, 
1966.  The rating decision also granted service connection 
for organic brain syndrome associated with Hypaque allergy 
as a disability directly due to and proximately the result 
of ilioureter pyelonephritis and assigned an evaluation of 
70 percent from March 3, 1966.  The combined rating was 80 
percent.

In the discussion section, the rating decision of April 1967 
stated that, "Calculi may form at any point in the urinary 
tract, but it is a generally accepted principle that the 
majority probably originate in the kidney and are carried 
downward with the outflow of urine.  We therefore resolve 
this doubt in the veteran's favor and postulate a renal 
calculus as the original condition.  Since this occurred 
within one year of active duty, service connection under VAR 
1307 is granted for the disability.  Because the brain 
disorder occurred as the result of treatment of the service 
connected condition, service connection for the latter is 
granted under the provisions of PL 38 USC 351 as of 3-3-66, 
the effective date of said legislation, the veteran having 
applied within one year of said law."  The rating decision 
of April 1967 deferred consideration of Individual 
Unemployability pending submission of VA For 21-527.

In May 1967, the RO notified the veteran of the rating 
action and requested that he complete and return VA Form 21-
527, Income - Net Worth and Employment Statement.

On May 18, 1967, the veteran filed VA Form 21-527, on which 
he stated that he last worked in 1959 and was unable to work 
on account of his service connected disabilities.  The 
veteran's statement was submitted by his representative, who 
requested a grant of a total rating based on individual 
unemployability.

A rating decision in June 1967 found that the veteran's 
service connected kidney condition and organic brain 
disorder were of sufficient severity to preclude 
substantially gainful employment.  Entitlement to a total 
disability based on individual unemployability was granted 
from March 3, 1966, the date of the grant of service 
connection for those disabilities.

The veteran and his representative contend that the 
effective date of the total rating should be the date in 
August 1960 when the veteran filed a claim for service 
connection for a kidney disorder.

Analysis

The issue on appeal is entitlement to an earlier effective 
date for a total rating based on individual unemployability 
due to service connected disabilities (TDIU).

At the time of the rating decision in June 1967, which 
granted entitlement to TDIU and assigned an effective date 
of March 3, 1966, for that benefit, the applicable 
regulations pertaining to effective dates provided as 
follows:

Effective dates § 3.400 General
Except as otherwise provided, the effective date of an award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  The effective date of an 
evaluation and award of pension or compensation for a 
veteran will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.
(a) Unless specifically provided.  On basis of facts found.
(k) Error (§ 3.105).  Date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.
(o) Increases (38 U.S.C. § 3010(a); Public Law 87-825; 
3.109, 3.156, 3.157). Except as provided in § 3.401(b)(2), 
date of receipt of claim or date entitlement arose, 
whichever is later.  A retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  See 
38 C.F.R. § 3.400(a)(k)(o) (1966).  The Board notes that 
38 C.F.R. § 3.401(b)(2) pertained to additional compensation 
for dependents.

Under the provisions of 38 C.F.R. § 3.400(o) (1966), the 
effective date for the grant of entitlement to TDIU in this 
case must be the date of receipt of claim or the date 
entitlement arose, whichever was later.  For the purpose of 
this decision, the Board will assume, without deciding, that 
the veteran's entitlement to TDIU arose on December 8, 1959, 
the date on which he had an allergic reaction to the Hypaque 
used in the IVP procedure at the VA hospital.  However, as 
the effective date for entitlement to TDIU may not be sooner 
than the date of claim for that benefit, the next issue for 
consideration is to determine the date of claim for TDIU. 

38 C.F.R. § 3.151 (1966), pertaining to claims for 
disability benefits, provided that a specific claim in the 
form prescribed by the Administrator must be filed in order 
for benefits to be paid to any individual under the laws 
administered by the Veterans Administration.  38 C.F.R. 
§ 3.155(a) (1966), pertaining to informal claims, provided 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered 
by the Veterans Administration, from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 

In the instant case, the Board finds that the veteran's 
statement of November 23, 1966, in which he said that he was 
permanently incapacitated as a result of the IVP procedure 
on December 8, 1959 during VA hospitalization, was an 
informal claim of entitlement to TDIU and it was evidently 
so construed by the RO, which forwarded to the veteran VA 
Form 21-527.  The filing of VA Form 21-527 in May 1967 was, 
the Board finds, a formal claim of entitlement to TDIU.  
Under the provisions of 38 C.F.R. § 3.155(a) (1966), the 
date of claim was the date of receipt of the informal claim, 
November 23, 1966.

The Board notes that the RO assigned as the effective date 
of the grant of entitlement to TDIU a date earlier than 
November 23, 1966.  The question then arises whether the 
rating decision of June 1967, which assigned an effective 
date of March 3, 1966, involved clear and unmistakable error 
(CUE).  For the reasons stated below, the Board finds that 
the rating decision of June 1967 did not involve CUE.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet.App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet.App. 
310, 313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), citing Russell v. Principi, 3 
Vet.App. at 313 (1992) (en banc) (emphasis in the original).

As noted above, the RO stated in the rating decision of 
April 1967 that an effective date of March 3, 1966, was 
being assigned for a grant of service connection for 
ilioureter pyelonephritis and organic brain syndrome because 
the effective date of PL 38 USC 351 was March 3, 1966.  The 
Board notes that, although the Board requested in the remand 
of December 1998 that the RO place into the claims file a 
copy of the legislative change referred to in the rating 
decision of April 1967, the RO did not do so.  The veteran's 
representative has contended that 38 U.S.C. § 351 (later 
renumbered § 1151), pertaining to benefits for persons 
disabled by VA hospitalization or medical or surgical 
treatment, was in effect prior to March 3, 1966, and such 
appears to be the case.  § 351 was added to the United 
States Code by Public Law 85-857, 72 Stat. 1124, effective 
September 2, 1958.  However, the effective date of the grant 
of the veteran's claim of entitlement to TDIU is not 
determined by the date of enactment of 38 U.S.C. § 351 but 
rather by the provisions of 38 C.F.R. §§ 3.151, 3.155, 3.400 
(1966) discussed above.  There does appear to have been an 
error in the assignment of the effective date by the rating 
decision of June 1967 but such error did not rise to the 
level of CUE because the error did not manifestly change the 
outcome on that issue to the detriment of the veteran.  The 
RO assigned an effective date earlier than the effective 
date for TDIU provided by the regulations then in effect and 
so it cannot be said that a different result more favorable 
to the veteran would have ensued had an error not have been 
made.  The Board concludes that the rating decision of June 
1967 did not involve CUE.  38 C.F.R. § 3.105(a) (2002); 
Damrel v. Brown, 6 Vet.App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc); Fugo 
v. Brown, 6 Vet.App. 40, 43-4 (1993).

The veteran and his representative also argue that the 
rating decision of October 1960, which denied entitlement to 
service connection for renal calculi, and the rating 
decision of April 1967, which assigned an effective date of 
March 3, 1966, for the grant of service connection for 
ilioureter pyelonephritis and organic brain syndrome, 
involved CUE.  It is not necessary for the Board to decide 
those issues in this appeal, because a finding of CUE in the 
rating decisions of October 1960 and April 1967 would have 
no effect or relevance to a determination of the proper 
effective date of the grant of entitlement to TDIU, which is 
governed by 38 C.F.R. §§ 3.151, 3.155, 3.400 (1966).  It 
appears that the veteran's representative may be arguing 
that, had service connection been granted sooner for the 
veteran's kidney disorder, he may have filed a claim of 
entitlement to TDIU at an earlier date.  However, VA 
administers a claims-based benefits system, and the Board 
has found that the date of claim for TDIU was November 23, 
1966.  The veteran would only be entitled to an earlier 
effective date for the grant of TDIU if he could demonstrate 
and the record showed that he filed a claim of entitlement 
to TDIU on a date earlier than November 23, 1966.  A claim 
was filed on the veteran's behalf by a VA contact 
representative on December 9, 1959, the day after the IVP 
procedure in the VA hospital.  In April-May 1962, a rating 
board and the adjudication officer found that the claim 
filed on December 9, 1959, was not a claim under the 
provisions of 38 U.S.C. § 351.  The Board finds that the 
claim of entitlement to service connection for renal colic 
filed on December 9, 1959, was not a claim of entitlement to 
TDIU, because that benefit was not identified as a benefit 
being sought on the veteran's behalf at that time, as 
required by 38 C.F.R. § 3.155(a) (1966), the regulation 
pertaining to informal claims.

In sum, the Board concludes that there is no basis in law by 
which to allow the veteran an earlier effective date for the 
grant of entitlement to TDIU. 38 C.F.R. § 3.105(a) (2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (1966).

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 
  

ORDER

Entitlement to an effective date earlier than March 3, 1966, 
for a grant of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

